[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PRELIMINARY STATEMENT
Prior to the commencement of evidence at trial, the defendant, State of Connecticut, filed a motion for summary judgment in each of the above docketed cases, arguing that the Court lacks subject matter jurisdiction over each matter. This Court reserved judgment on defendant's motion until after trial in order to give careful consideration to the underlying facts that go to subject matter jurisdiction. The Court then heard the evidence to conclusion.
Having thoroughly reviewed both the evidence presented at trial and the law relating to the issues raised by defendant's motions for summary judgment, this court is prepared to rule both factually and as a matter of law in order to resolve all issues presented in each matter.
HELD:
The Court concludes that it lacks subject matter jurisdiction in each case and in addition, after carefully weighing the facts presented at trial, the court finds that the State prevails on the merits of the case as well. The sole proximate cause of plaintiff's decedent's death was the conduct of Yolanda Daniels who operated her motor vehicle inside the shoulder area of the highway, fatally injuring plaintiff's decedent after admittedly consuming at least ten (10) rum and Cokes in a six (6) hour period. The Court finds no negligence on the part of the State of Connecticut or Trooper Peruginni.
The Court's conclusions of law are discussed in separate memoranda of law which specifically address the issues raised in each of defendant's motions for summary judgment. Following the court's memoranda of decision is a memorandum discussing the Court's finding of facts. CT Page 3683
COFIELD, J.